Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 1 February 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy Febry. 1st 1818
				
				I received yesterday your journal to the 21st of Jan’ry. Washington Seems to be in a whirpool of dissipation—well described by Scott in his tales of my Landlord—“a chase through Life, after follies not worth catching; and when caught successively thrown away; a chase pursued from days of tottering infancy to old Age—Toys and merry makings in Childhood, Love and its absurdities in youth. Spadille and Busto in Age, Succeed each other as objects of pursuit—all caught, all flung asside”—I have had my round of folly—and happily the day arrived before old Age—when releas’d from public Life; they were thrown aside for “well orderd Home,  chief delight”.—and for more rational employments, of the mind, and Heart.“Where Contemplation prunes her ruffled wings” and the freed soul looks with pity, upon the giddy world from which she has escaped—Much of a well ordered home, depends upon upon our domesticks; and it is so difficult to get, in this Land of ease, and freedom, such as will serve with honesty and integrity—That the task of entertaining company, is a toil, a vexation, and a trouble—Servitude is disdaind, by all who can acquire a Living in any other mode of Life—I was happy in having attached to me, for a Number of years Brisler and his wife—whose fidelity and capacity were equal to their place, and who were responsible for those more Subordinate—you mention a person who came into the drawing Room, to invite the Ladies to see a painting of hers, but you do not explain the subject—the National intelligencer, informs, that a madam Pinton, a Native of Philadelphia, had painted an Allegorical picture, of the Treaty of Peace at Ghent I should like to know under what Allegorys she has represented it?I think your Catholick Preists  and his Auditory assisting at mass for the soul of Louis 16th would make an admirable picture poor Headless Louis, the Great Alexander strangling, George the third frantick, and the King of Holland drowning, the Ambassadors of their Respective Courts assembled at the exhibition—o for the pencil of Hogarth, he would take them to the Life—you often mention mr and mrs Walsh. is it the same Gentleman who resided in Philadelphia, and has distinguished himself as a writer? if so he must be an acquisition to your society—Amongst the company you name, and the Ladies who have visited you, I do not see the Names of mr and mrs Sears, or mr and mrs Ash , or miss Sumner, all from Boston, and of the first Families. mrs Ash  was a daughter of Judge Charles Cushing, and mrs Sears a Daughter of mr Mason. you will notice them if they have visited you—I wish you well through your Ball. we had pleasant weather here at the time you named, altho it has been severely cold since—and the snow is now a foot deep upon a levelSay to mrs Hellen, from me, who have always felt interested in her welfare, and whom upon more occasions than one she has consulted, I hope not to her disadvantage, that she is as I beleive now well, Independent.—her own Mistress—can do as she pleases—is Mother to two Sets of Children—probably if She marries a widower, to two more—what a mixture?Were he Brother of a King—instead of an Eight year President at most—I would look warily, before I took so all important a Step. the near Relative of a President is in a worse Situation than any other Man; the Rank which his Relation holds for a time; Subjects him to greater expences, without any additional advantage, for in the Eyes of the Sovereign people it would be a crime to give him an office, however fit he might for it.There is not one of all the Presidents who have held that office; “and strutted their Hour upon the Stage,” who have not carried poverty home with them—Subjected by the Station they have held to Company from all quarters—and expences, from which as private Gentlemen they would not be exposed.—I Speak feelingly—and let the American Republic Blush— It is true, “that I want but little here belowNor shall want that little long”But I should have been happy to have left to my Family an Independence, which the long and unremitted Services of the Head of it; entittld him too. The blessings and prosperity which have coverd the Nation, are the fruits which we can taste, with the consciousness that they have ripened, and grown to maturity in our day. May the succeeding Generation prove worthy of them—I enclose to my Son a publication respecting the middlesex Canal, which if he had not been too much occupied in public business I should have thought he had written himself—they are such queries as ought to be put and answerd—The Boys are well. John came up last  Charles remaind, having out grown his Boots—John runs up like a poplar, and as straight—I have written you a Letter by mr Holley; and sent you all the Musick I could find—Remember me kindly to all your Family / and beleive me as ever your affectionate / Mother
					Abigail Adams
				
				
					2d Feb’ry
				
			